Citation Nr: 0316579	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-12 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from January 1968 to August 
1971.  The veteran served in Vietnam from November 1969 to 
November 1970.  

In December 1996, the RO received the veteran's claim for 
service connection for a psychiatric disorder (claimed as a 
mental condition).  The veteran submitted his Form 21-526 
(Application for Compensation or Pension) in April 1997 and 
included a claim for PTSD.  In a December 1997 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the December 1997 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in August 
1998.  

In connection with his appeal the veteran testified at a 
videoconference hearing in October 2000, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2002).  A transcript 
of the hearing is associated with the claims file.

In February 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

Issues not on appeal

The Board observes that in addition to remanding the issue 
listed above, its February 2001 decision included a denial of 
service connection for a back disorder, on appeal at that 
time.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2002).  Accordingly, that issue will not be further 
addressed in this decision.

The veteran also perfected an appeal as to the RO's denial of 
service connection for jungle rot.  In February 2001, the 
Board remanded the issue for further evidentiary development, 
and in a February 2003 rating decision, the RO granted 
service connection for jungle rot, which was considered a 
full grant of the benefit sought on appeal.  A 10 percent 
disability rating was assigned.

The Board also notes that, in a letter dated October 2000, 
the veteran withdrew his appeal on the issue of entitlement 
to service connection for hair loss, claimed due to herbicide 
exposure; thus, this issue is no longer in appellate status.  
38 C.F.R. § 20.204(c) (2002).


FINDINGS OF FACT

1.  The medical evidence does not provide a current diagnosis 
of PTSD.

2.  The veteran does not have a diagnosed psychiatric 
disorder other than PTSD; and competent medical evidence does 
not reveal that a any current psychiatric disorder is 
causally related to an incident of his military service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred as 
a result of the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD.  

The Board observes that the veteran initially sought 
entitlement to service connection for a psychiatric disorder, 
but subsequently added the issue of entitlement to service 
connection for PTSD.  While the Board will separately discuss 
both theories of entitlement, in fact only one claim is 
involved here, namely service connection for a psychiatric 
disability.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) [a different etiological theory underlying a claimed 
disorder does not constitute a new claim].  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2001 remand, by the remand itself, by the December 1997 
rating decision, by the June 1998 statement of the case 
(SOC), and by the February 2003 SSOC of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim.  

In June 1997, the RO sent the veteran a letter notifying him 
of the evidence needed to substantiate his claim of 
entitlement to service connection for PTSD.  The letter 
described the kind of evidence needed, including detailed 
descriptions of the stressor events claimed to have triggered 
the veteran's PTSD.  The RO enclosed a form to guide the 
veteran in providing the requested stressor information.

In response to the Board's February 2001 remand, the RO 
notified the veteran in April 2001 of the need to submit 
additional medical evidence that might help substantiate his 
claim.  The letter requested that the veteran provide names, 
addresses and approximate dates of treatment for all health 
care providers who may possess additional records pertinent 
to his claim.  The RO notified the veteran of the specific 
need for evidence of a diagnosis of PTSD, as well as evidence 
to substantiate his claimed stressors.  The letter also 
requested that the veteran submit the report of a psychiatric 
evaluation identified by the veteran in a January 2001 
letter.

More significantly, the February 2003 SSOC contained an 
attachment which specifically referenced the VCAA and which 
informed the veteran of the kind of evidence he was required 
to provide and that which VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board notes that, even though 
the SSOC attachment requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records and his service personnel records.  
The veteran identified VA outpatient treatment records and 
the RO requested and obtained those records.  In response to 
the Board's February 2001 remand, the RO requested any 
additional medical evidence in the veteran's possession that 
might help substantiate his claim, to include the report of a 
psychiatric evaluation identified by the veteran.  The RO 
notified the veteran of the specific need for evidence of a 
diagnosis of PTSD, as well as evidence to substantiate his 
stressors.  In a June 2001 letter, the veteran stated that 
due to financial considerations, he could not at that time 
attend a VA mental health evaluation.  In October 2000, the 
Board allotted the veteran an additional 60 days to obtain 
statements from witnesses to his stressor event.  In December 
2000, the veteran requested another extension, and in January 
2001 he was allotted another 30 days.  The veteran submitted 
the statements in February 2001.  The RO made attempts to 
verify the statements, but was unable locate information 
pertaining to the individuals who submitted them.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

There is currently no VA psychiatric examination of the 
veteran of record.  The veteran stated at his October 2000 
hearing that he was scheduled to undergo a VA examination to 
determine whether he had PTSD.  The veteran notified the RO 
Hearing Officer in writing in January 2001 that he had an 
appointment to be examined at his local VA clinic for his 
PTSD claim.  In its February 2001 remand, the Board 
instructed the RO to obtain the examination report or offer 
the veteran the opportunity to submit another medical opinion 
on this issue.  The RO sent a letter to the veteran in April 
2001, requesting information on the examination mentioned by 
the veteran at his hearing, and notifying him of the need to 
submit a medical opinion.  In response, the veteran sent the 
RO a letter in June 2001 stating that for financial reasons 
he would have to postpone his examination until such time as 
he could afford to go.  To the Board's knowledge, the veteran 
has made no attempt to reschedule the examination and has 
offered no other medical evidence showing a diagnosis of 
PTSD.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, it appears that the RO gave ample notice of the 
need for a medical diagnosis and made reasonable attempts to 
assist the veteran in obtaining one.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in August 1998 and December 
1999 statements that he wanted both a RO hearing and a BVA 
Video hearing.  He failed to report for a scheduled October 
1999 RO hearing.  The veteran was afforded a videoconference 
hearing before the undersigned Veteran's Law Judge in October 
2000, the transcript of which is of record.  The veteran's 
representative was afforded the opportunity to submitted 
written argument in his behalf, but deemed the current 
presentation adequate.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions. . ."  38 C.F.R. § 4.1 (2002); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could  be granted if manifestations of the disease 
in service constituted aggravation of the condition.

Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2002).

PTSD/Combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis 

As stated above, the Board will separately address the 
veteran's claims for entitlement to service connection on the 
basis of PTSD and on the basis of a psychiatric disorder 
other than PTSD.


Karnas concerns

During the pendency of this claim, the regulations governing 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds 
by 251 F.3d 166 (Fed. Cir. 1999).  

The Board observes that the three requirements for service 
connection remain essentially unchanged.  Most significantly, 
it is still necessary to provide medical evidence of a 
current diagnosis, and a medical link between current 
symptoms and an in-service stressor.  It is also still 
necessary to establish credible supporting evidence that a 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2002).  As the decision in this case is based 
primarily on the lack of a current diagnosis of PTSD, the 
Board concludes that neither version of the regulations is 
more favorable to the veteran, and accordingly, the current 
version of the regulations will be applied.

PTSD

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2002); Moreau, supra.

There is of record no current medical diagnosis of PTSD and 
the veteran has pointed to none.  It therefore logically 
follows, and in fact the evidence demonstrates that no 
diagnosis of PTSD has been linked to the veteran's military 
service; accordingly, elements (1) and (2) above have not 
been satisfied.  

As two of the three elements required to establish service 
connection for PTSD have not been satisfied, the Board need 
not reach the question of the existence of a stressor or 
stressors.

The Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD, and accordingly, the claim is denied on 
that theory of entitlement.

Other psychiatric disorders

The Board must also address whether the veteran's broader 
claim for entitlement to service connection for a psychiatric 
disorder can be granted.  

As noted above, in order for service connection to be granted 
on a theory of entitlement other than PTSD, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

The Board initially notes that the record contains no 
diagnosis of a psychiatric disorder recognized for VA 
compensation purposes.  While the service medical records 
contain complaints of psychiatric symptoms, and while the 
veteran underwent psychiatric evaluation during service to 
determine the nature and extent of any psychiatric disorder 
in existence at that time, the veteran was ultimately 
diagnosed with a passive aggressive character disorder in 
June 1971.  As stated above, character and personality 
disorders are not disabilities for which service connection 
may be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2002).  

The veteran was noted on several occasions during service to 
suffer attacks of hyperventilation.  In January 1970, the 
veteran was noted to be acting strangely and staring quietly 
into space without speaking.  He was taken to the emergency 
room where he started trembling and breathing rapidly and 
shallowly.  He was admitted for observation and the 
examiner's impression was hyperventilation.  However, no 
psychiatric diagnosis was ever made to account for these 
episodes.  The diagnosis of hyperventilation does not amount 
to a diagnosis of a chronic psychiatric disorder. 

In February 1971 the veteran reported having war dreams.  No 
illusions, delusions or hallucinations were noted.  No 
psychiatric diagnosis was rendered.  The veteran was noted in 
March 1971 to have a probable diagnosis of psychogenic 
fatigue.  However, this finding was presented by the 
physician with a question mark and was never confirmed as a 
diagnosis of a chronic psychiatric disorder.  Moreover, the 
record contains no subsequent evidence to show that the 
veteran currently suffers from a disorder related to these 
findings.

In May 1971, the veteran complained of "psychological 
problems" (quotation marks used in the physician's report).  
He was noted to be in the middle of a court martial appeal.  
No psychiatric diagnosis was rendered.  

A June 1971 request for psychiatric evaluation shows that the 
veteran had been counseled on several prior occasions for 
various disciplinary problems.  He was noted to exhibit 
paranoid tendencies and to exhibit symptoms of a character 
disorder.  The veteran was evaluated in June 1971.  He was 
found not to be grossly psychotic, and there were no 
delusions, hallucinations or ideas of reference.  His 
thinking was goal directed, his sensorium was clear and he 
was fully oriented.  The examiner's impression was that he 
had a passive aggressive character disorder.  He was 
recommended for separation on that basis.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified psychiatric disability that is recognized for VA 
compensation purposes, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

However, because there is arguably some doubt concerning the 
presence of a current diagnosis, the Board will alternatively 
assume for the sake of argument that a current psychiatric 
disability in fact exists.  The Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).

Even assuming the existence of a current psychiatric 
disability, the remaining elements have not been satisfied.  
As stated, the service medical records do not show diagnosis 
or notation of a psychiatric disorder that is recognized for 
VA compensation purposes at any time during service, or 
within the applicable presumptive period after service.  
While a finding of probable psychogenic fatigue was given in 
March 1971, from the examiner's notation, this appears to be 
a tentative diagnosis and was never confirmed as a chronic 
disorder.  No abnormal psychiatric findings were reported on 
the separation examination.  The veteran did report a history 
of nightmares, depression and nervous trouble, conditions 
which were not reported at entrance; however, a psychiatric 
evaluation performed in June 1971 indicated no psychiatric 
disorder other than the diagnosed passive aggressive 
character disorder.  

It is unclear whether the notation of a probable psychogenic 
fatigue represented symptomatology associated with the 
veteran's character disorder, or whether it represented 
observed symptomatology of some other psychiatric disorder 
that was not diagnosed at the time.  In such cases where a 
condition is noted in service, but not indicated to be 
chronic, a claim may still be substantiated if continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. 488.  

However, the post service records do not show such continuity 
of symptomatology.  Such a notation does not appear again in 
the record, and there is no evidence that purports to link 
any current symptomatology to psychogenic fatigue suffered in 
service or indeed to any incident of service.  Such 
supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  As previously discussed, the 
veteran's refusal or inability to cooperate in obtaining a 
current psychiatric evaluation has undoubtedly contributed to 
the lack of such evidence.  

As the evidence does not establish an incident of the 
veteran's military service that has been medically related to 
any current psychiatric disability, the second and third 
Hickson elements are not met.

Conclusion

In short, as none of the elements required to establish 
service connection for a psychiatric disability have been 
satisfied, and as there is of record no diagnosis of PTSD, 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
benefit sought on appeal is accordingly denied.




ORDER

Service connection is denied for a psychiatric disorder, to 
include PTSD.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

